UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) Of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 23, 2013 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Indiana 000-03922 35-1057796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 107 West Franklin, P.O. Box 638, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code (574)294-7511 (Former name or former addressif changed since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of Patrick Industries, Inc. (the “Company”) was held on May 23, 2013. The total shares outstanding on the record date, March 28, 2013, were 10,696,923. The total shares voted at the meeting in person or by proxy were 9,731,406, which represented 90.97% of the total outstanding eligible votes. The results of the matters voted upon at the Annual Meeting of Shareholders are as follows: Proposal 1 – Election of ten directors to the Board of Directors to serve until the 2014 Annual Meeting. Directors For Withheld Broker Non-Votes Terrence D. Brennan Joseph M. Cerulli Todd M. Cleveland John A. Forbes Paul E. Hassler Keith V. Kankel Michael A. Kitson Andy L. Nemeth Larry D. Renbarger Walter E. Wells Proposal 2 – Ratification of the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for fiscal year 2013. There were no broker non-votes. For Against Abstain Proposal 3 – To approve, in an advisory and non-binding vote, the compensation of the Company’s named executive officers for fiscal year 2012. For Against Abstain Broker Non-Votes Proposal 4 – To recommend, in an advisory and non-binding vote, the frequency of vote to approve the compensation of the Company’s named executive officers. 1 Year 2 Years 3 Years Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRICK INDUSTRIES, INC. (Registrant) DATE: May 29, 2013 BY: /s/ Andy L. Nemeth Andy L. Nemeth Executive Vice President – Finance and Chief Financial Officer
